                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CHRISTOPHER G. LEWIS,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-779-JD-MGG

 WILLIAM HIATT, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Christopher G. Lewis, a prisoner without a lawyer, filed a motion for a

preliminary injunction, seeking access to the law library in order to satisfy deadlines in

October and November 2019 for two cases. In response, the Warden represents that

Lewis has been allowed nineteen hours of time in the law library since initiating this

case. The Warden further represents that limited access to the law library did not

prevent Lewis from satisfying deadlines.

       The purpose of preliminary injunctive relief is to minimize the hardship to the

parties pending the ultimate resolution of the lawsuit.” Platinum Home Mortg. Corp. v.

Platinum Fin. Group, Inc., 149 F.3d 722, 726 (7th Cir.1998). “In order to obtain a

preliminary injunction, the moving party must show that: (1) they are reasonably likely

to succeed on the merits; (2) no adequate remedy at law exists; (3) they will suffer

irreparable harm which, absent injunctive relief, outweighs the irreparable harm the

respondent will suffer if the injunction is granted; and (4) the injunction will not harm
the public interest.”Joelner v. Village of Washington Park, Illinois, 378 F.3d 613, 619 (7th

Cir. 2004).

       Lewis currently proceeds on claims that he was denied access to the courts in

violation of the First and Fourteenth Amendment. ECF 6. Prisoners are entitled to

meaningful access to the courts. Bounds v. Smith, 430 U.S. 817, 824 (1977). The right of

access to the courts is the right of an individual, whether free or incarcerated, to obtain

access to the courts without undue interference. Snyder v. Nolen, 380 F.3d 279, 291 (7th

Cir. 2004). However, “the mere denial of access to a prison law library or to other legal

materials is not itself a violation of a prisoner’s rights; his right is to access the courts,”

and only if the defendants’ conduct prejudices a potentially meritorious legal claim has

the right been infringed. Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006). “Thus,

when a plaintiff alleges a denial of the right to access-to-courts, he must usually plead

specific prejudice to state a claim, such as by alleging that he missed court deadlines,

failed to make timely filings, or that legitimate claims were dismissed because of the

denial of reasonable access to legal resources.” Ortloff v. United States, 335 F.3d 652, 656

(7th Cir. 2003) (overruled on other grounds).

       In the instant motion, Lewis alleged that his inability to access the law library

would prevent him from satisfying three deadlines in two cases: Lewis v. Zatecky, 1:18-

cv-593 (S.D. Ind. filed Feb. 28, 2018); and Lewis v. Talbot, 1:18-cv-705 (S.D. Ind. filed

March 7, 2018). Specifically, in Zatecky, Lewis had a deadline of October 9, 2019, to file a

response to a motion for summary judgment. However, the electronic docket for that

case indicates that Lewis filed his response two days before this deadline expired,


                                                2
which establishes that limited access to the law library did not prevent him from

satisfying this deadline. Further, the response memorandum is typed, legible, and rife

with citations to relevant law and the evidentiary record. The quality of the response

memorandum along with the law library logs provided by the Warden suggest that

Lewis had ample access to the law library.

       Additionally, in Talbot, Lewis had a deadline of November 1, 2019, to depose a

non-party witness and a deadline of November 8, 2019, to file a motion for summary

judgment. In that case, the electronic docket indicates that Lewis was not able to meet

these deadlines for reasons unrelated to law library access. Specifically, Lewis filed a

motion to extend the deposition deadline on the basis that he had insufficient funds and

could not arrange a deposition until November 14. He later filed a motion to extend the

summary judgment deadline on the basis that he needed additional time to complete

discovery, and Southern District of Indiana summarily granted both of these motions.

       Considering the foregoing, it is unclear why Lewis believes his access to the law

library is inadequate or how limited access to the law library has prejudiced his claims

in Zatecky and Talbot. Nor is it apparent that limited access to the law library would

prejudice his claims going forward as the Southern District of Indiana seems willing to

entertain and grant reasonable requests for extensions of time. Therefore, the court

cannot find that Lewis is likely to succeed on the merits of his claims or that he will

suffer irreparable harm without injunctive relief.

       Finally, with respect to the competing and public interests, unnecessary

intrusions into the management of prisons are generally disfavored. See 18 U.S.C. §


                                             3
3626(a) (prison-related injunctions must be necessary to remedy the violation and

narrowly tailored); Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012) (“Prison officials

have broad administrative and discretionary authority over the institutions they

manage.”). After considering the relevant factors, the court finds that Lewis has not

demonstrated that he is entitled to injunctive relief, and the instant motion is denied.

       For these reasons, the court:

       (1) DENIES the motion for a preliminary injunction (ECF 4); and

       (2) DENIES as UNNECESSARY the motion to extend the deadline to respond to

the motion for a preliminary injunction (ECF 12).

       SO ORDERED on November 14, 2019

                                                      /s/ JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              4
